Per Curiam. In each of the foregoing cases, suit was brought by a creditor against a stockholder of an insurance company organized under the laws of this State, to enforce the individual liability imposed by the sixteenth section of the act in relation to fire insurance companies, approved March 11, 1869. The declarations were all substantially identical with those in Gulliver, v. Roelle, 100 Ill. 141, and Weidinger v. Spruance, 101 Id. 278; and in each case a demurrer to the declaration was sustained, and final judgment rendered thereon in favor of the defendant for costs. In pursuance of the decisions of the Supreme Court in the two cases above cited, the judgment in these cases will be reversed and the causes' remanded, with directions to the court below to overrule said demurrers, and for other proceedings. Judgments reversed.